Filed 1/6/22 P. v. Padilla CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F079471
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. VCF300758C)
                    v.

 FRANCISCO MANUEL PADILLA,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.

         John F. Schuck, under appointment by the Court of Appeal. for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
David A. Lowe, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
         Francisco Manuel Padilla (defendant) was charged with murder committed under
special circumstances within the meaning of Penal Code section 190.2. (Undesignated
statutory references are to the Penal Code.) He pleaded no contest to first degree murder
and other crimes in exchange for an indicated prison sentence of 25 years to life and the
dismissal of additional charges. Defendant later filed motions to replace his appointed
counsel (see People v. Marsden (1970) 2 Cal.3d 118 (Marsden)) and to withdraw his
pleas. This appeal challenges the denial of those motions. Seeing no error, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND
       On May 27, 2014, at approximately 5:35 a.m., deputies from the Tulare County
Sheriff’s Department were dispatched to a residence in response to a reported “home
invasion in progress.” They arrived to find Victor Hernandez DeHaro lying dead in a
pool of blood in the driveway. One of the residents claimed to have shot DeHaro in self-
defense and/or defense of others. In speaking with multiple occupants of the home, the
deputies learned that additional perpetrators had fled the scene. It appeared the
decedent’s accomplices had dragged the decedent out of the house prior to their
departure.
       At approximately 5:50 a.m., surveillance cameras at an area hospital captured
footage of two males carrying a third person toward the emergency department, dropping
him off inside, and running back to their vehicle. The person who was dropped off,
Rolando Magana, underwent surgery for gunshot injuries. Magana’s companions were
later identified as Edgar Picazo and defendant.
Pretrial Proceedings
       A preliminary hearing originally scheduled for June 26, 2014, was repeatedly
delayed. It was finally conducted on October 15, 2015. The parties stipulated to certain
facts, including the death of DeHaro from a gunshot wound to the chest. The testimony
of prosecution witnesses provided the following additional information.
       When deputies first arrived at the crime scene, they found “numerous fired
casings” on the ground and saw bullet holes in windows and exterior walls of the house.
The front door appeared to have been kicked in and was damaged, and there was a trail of
blood leading to the dead body in the driveway. The decedent had gloves on his hands
and a bandana covering part of his face. A search of his person yielded identification

                                             2.
cards, an iPhone containing photographic evidence of gang affiliation, and “a magazine
for a Glock handgun containing live rounds.”
       Four residents had been present during the home invasion: an adult male (J.R.)
and his three juvenile siblings. J.R. told investigators that he was awakened by a crashing
noise, he armed himself with a firearm and exited his bedroom to investigate. He
reportedly encountered “two armed male subjects.” Upon seeing DeHaro pointing a gun
at one of his siblings, J.R. fired at DeHaro and saw him “immediately f[a]ll to the
ground.”
       After shooting DeHaro, J.R. saw Magana enter a bedroom. Believing another of
his family members was in danger, J.R. chased after Magana and exchanged gunfire with
him. Both men sustained bullet wounds. When his gun ran out of ammunition, J.R.
struck Magana in the head with it and retreated to his bedroom to obtain another firearm.
       While in his bedroom, J.R. heard multiple intruders moving about and talking to
each other. When he exited his room again, J.R. saw that DeHaro’s body had been
moved. Next, as stated in the preliminary hearing transcript, he went to the front door,
stepped outside, and realized there were armed men located near a “Chevy Astro van.”
“[H]e went from there back into his bedroom and looked out his bedroom window at
them. [¶] … [¶] He saw one of the suspects there holding a rifle. He said that, that
subject pointed the rifle toward him and fired a shot. That round went through his
window and hit him in the forearm.”
       J.R. and his siblings reported seeing three to five perpetrators during the incident.1
Multiple witnesses, including a neighbor, described the getaway vehicle as a dark
colored, “older model” van. Within a half hour of the incident, a security guard at a

       1The People’s    trial brief indicated J.R.’s count of five perpetrators, including DeHaro,
was the most reliable. According to the brief, “It is clear from the [hospital surveillance] video
that at least one other person was involved in the crime because the brake lights to the van were
already engaged before Defendants Picazo and Padilla jumped back inside [after dropping off
Magana at the emergency department].”


                                                3.
Visalia hospital “noticed that two individuals were carrying a third individual towards the
ER.” The guard radioed other staff with instructions to monitor the people on hospital
security cameras. The guard memorized the license plate of the van in which the subjects
had arrived and provided the information to police.
       Police released the surveillance footage and vehicle information to the media.
Edgar Picazo’s mother saw the footage on the news and recognized her son as one of the
people who had carried Magana into the hospital. She also recognized the van. Due to
problems the mother was having with 17-year-old Picazo disappearing for days at a time,
she had gotten “into the habit of writing down license plates of cars [of] her son’s friends
that come over to her property.” Picazo had hosted a barbeque at his mother’s home on
May 25, 2014 (two days prior to the subject incident), and one of his friends had driven a
van with the same plates as the van in which Magana was taken to the hospital.
       Magana’s mother provided similar information to the authorities. She claimed to
have last seen Magana two or three days prior to the home invasion. One of his friends
had picked him up in a van, which she positively identified as the one seen in the hospital
surveillance footage.
       Further investigation revealed defendant had purchased the 1990 Chevrolet Astro
van on May 23, 2014. When questioned by police, defendant admitted it was his vehicle
but claimed “somebody stole the van from him.” Defendant had not reported the alleged
theft, and it just so happened that he and Magana were close friends. Defendant was also
dating Magana’s sister.
       A security guard at the hospital positively identified Picazo from a photographic
lineup. The same witness selected defendant’s picture as a possible match but “couldn’t
be certain” he was the other man who helped carry Magana into the building. However,
cell phone records showed defendant’s phone had pinged a cell tower near the hospital at
approximately 6:00 a.m. on the morning of the crime—just minutes after Magana was
dropped off at the emergency department.

                                             4.
       Search warrants were obtained for the suspects’ social media accounts.
Investigators discovered Facebook messages exchanged among and between defendant,
DeHaro, Magana, and Picazo regarding the commission of “licks” (robberies) involving
“toys” (guns). According to law enforcement testimony, some messages specifically
referenced “the 27th.” “They said that the person had a handgun and a rifle and they
were planning on hitting him in the morning when they were asleep.” Victim J.R. owned
a nine-millimeter handgun and an AR-15 rifle.
       An expert witness testified regarding the allegedly gang-related nature of the home
invasion. The expert opined that defendant, DeHaro, Magana, and Picazo were all active
Norteño gang members during the relevant time period.
       In September 2016, defendant, Magana, and Picazo were jointly charged with
murder based on the killing of DeHaro (§ 187, subd. (a); count 1) and with attempted
premeditated murder of J.R. and his siblings (§§ 187, 664; counts 2–5).2 They were also
charged with discharging a firearm into an inhabited dwelling (§ 246; count 6); attempted
home invasion robbery (§§ 211, 213, subd. (a)(1)(A), 664; count 7); assault with a
semiautomatic firearm (§ 245, subd. (b); count 8); and first degree burglary (§ 459; count
9).



       2The People’s   trial brief explains count 1 was based on the provocative act doctrine.
“When someone other than the defendant or an accomplice kills during the commission or
attempted commission of a crime, the defendant is not liable under felony-murder principles but
may nevertheless be prosecuted for murder under the provocative act doctrine.” (People v.
Gonzalez (2012) 54 Cal.4th 643, 654.) This theory “requires proof that the defendant personally
harbored the mental state of malice, and either the defendant or an accomplice intentionally
committed a provocative act that proximately caused an unlawful killing.” (Id. at p. 655.)
“When the defendant or surviving accomplice acts in such a manner and the third party kills in
response, the provocateur can be said to have proximately caused the resulting death
notwithstanding the intervening use of deadly force by the third party.” (People v. Mejia (2012)
211 Cal.App.4th 586, 603.) Depending on whether a defendant acted with express or implied
malice, the provocative act doctrine “may support either first or second degree murder.”
(Gonzalez, at p. 655, fn. 9.)


                                               5.
          Count 1 included special circumstance allegations of murder occurring during the
commission or attempted commission of robbery and/or burglary. (§ 190.2, subd.
(a)(17)(A), (G).) Gang and firearm enhancement allegations were included in all counts.
The attempted murder counts were alleged to be gang related such that each offense was
punishable by a prison term of 15 years to life. (§ 186.22, subd. (b)(5).) Defendant was
further alleged to have suffered a prior strike and prior serious felony conviction.
(§§ 667, subds. (a)(1), (b)–(i), 1170.12.)
          Defendant pleaded not guilty to all charges. Due to a series of delays, the case did
not go to trial until August 22, 2018.
Trial/Change of Plea Proceedings
          On the morning of trial, the judge asked the parties, “[I]s this a[] [life without the
possibility of parole] case?” The prosecutor responded affirmatively. The judge then
asked if there had been “any settlement discussions about pleading to life with parole?”
The prosecutor replied, “The only discussions that have been had or offers that have been
made have been determinate terms that the People were not willing to accept at that
point.”
          During a subsequent colloquy, the trial court stated, “Quite frankly, the way you
should resolve it, I think they should all three plead to first [degree murder]. I don’t
know if anybody has talked about that or even considered it.” The trial court opined the
People appeared to have “a pretty rock-solid case” and then briefly summarized its
understanding of the evidence.
          A recess followed, which the trial court later estimated to be over two hours long.
When the proceedings resumed on the record, the judge said, “Gentlemen, I have been
informed by your counsel that you wish to resolve this matter, and I can tell you I think
that is a very smart move on your part because the evidence I believe is pretty
overwhelming. [¶] … [¶] You’re going to plead to several of these charges. I told your
lawyer[s] I’m going to let the [prosecutor] put on the record what I think is right, what

                                                 6.
they think is right, and what the appropriate case should be. But bottom line is I intend to
sentence you all to 25-years-to-life in prison.”
         The trial court noted defendant’s plea bargain included the resolution of a separate
case. While awaiting trial in the present matter, defendant was charged in Tulare
Superior Court case No. VCF356923A (VCF356923A) with possession of a weapon in a
penal institution (§ 4502, subd. (a)). The incident had occurred in July 2017.
         The parties did not execute written plea agreements. The trial court verbally
provided a standard advisement of rights and elicited the necessary acknowledgements
and waivers. All parties stipulated to a factual basis for the pleas based upon the
preliminary hearing transcript and “police reports.”
         Defendant pleaded no contest to counts 1, 2, 3, 4, and 5, as well as to the charge in
VCF356923A. He admitted, by a response of “no contest,” the commission of murder
alleged in count 1 “was willful, deliberate, and premeditated.” He also admitted the truth
of the relevant gang and firearm enhancement allegations. Pursuant to the terms of the
plea agreement, counts 6, 7, 8, and 9, as well as the special circumstance allegations for
count 1, were to be dismissed at the time of sentencing.
         The trial court stated its intention to strike/dismiss the prior strike and prior serious
felony conviction allegations. Accordingly, defendant was not asked to admit the truth of
those allegations. The trial court found defendant’s pleas were “freely and voluntarily
made with an understanding of the nature of the charges [and] consequences of the plea.”
The matter was then “referred to Probation with an indicated sentence of 25-years-to-
life.”
Postplea Filings
         On October 26, 2018, the trial court issued an amended minute order for the
change of plea hearing to formally state its intention to strike the prior strike and serious
felony conviction allegations for all counts.



                                                7.
        Sentencing was originally scheduled for November 28, 2018. However, on that
date defendant filed a handwritten letter with the trial court. The letter read, in pertinent
part:
              “Let the record reflect: My name is Francisco Padilla. I am speaking on
        my own behalf due to the fact my lawyer does not adhere to any requests that I
        have made which I believe are my constitutional rights.
               “I do not feel comfortable with taking the current ‘deal’ presented by this
        court nor have I ever felt comfortable doing so.
              “I wish to withdrawl [sic] my plea and in doing so, file a ‘Marsden’
        Motion.…
               “From the beginning of my incarceration the Tulare County Sheriff[’]s
        Dept. and their division and even my own [illegible] have demoralized me and my
        image and through said scrutiny and negative spotlight, in a sense, has lead me to
        believe there’s no alternative but to except [sic] defeat and take this plea bargain.
        Even now after four years I have yet to see my full discovery which is why I
        withdrawl [sic] my plea and wish to submit the following reasons:
            “• My lawyer has never provided me with any type of discovery or taken the
        time to get with me and examine evidence or talk about defense after advising me
        we would do so on (3) three occasions; with negative results.
            “• My lawyer has not touched basis [sic] with me about ‘S·B 1437’ after
        requests on my part which I believe my/our case falls under.[3]
             “• According to the judge our plea ‘deal’ was (25) years to (life). Nothing
        less. Nothing more. Now the D·A is attempting to interfere and not strike my
        strike as agreed and tack on an additional (5) years to said sentence which
        violates the plea bargain I and others have agreed to. I feel like Im being
        decieved [sic].
               “I would like this court and the record to reflect that this is a conscientious
        decision and wish to Withdrawl [sic] my previous plea and file a ‘Marsden’
        Motion.” (Italics added, some capitalization omitted.)

        3Defendant’s   statement regarding “S·B 1437” presumably related to Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill 1437). Senate Bill 1437 changed the law of murder by
abrogating the natural and probable consequences doctrine and restricting the scope of the
felony-murder rule. Appellate courts have consistently held that Senate Bill 1437 did not
eliminate the provocative act doctrine, and section 1170.95 affords no relief to defendants
convicted under the provocative act doctrine. (E.g., People v. Mancilla (2021) 67 Cal.App.5th
854, 867–870; People v. Johnson (2020) 57 Cal.App.5th 257, 261, 271.) We need not discuss
this topic further because defendant’s appeal raises no issues concerning Senate Bill 1437.


                                               8.
       Possibly due to the filing of defendant’s letter (it is unclear from the record), the
sentencing hearing was rescheduled for January 2019 and ultimately pushed back to
May 14, 2019. On May 1, 2019, defendant filed handwritten notices of motions and
moving papers regarding his Marsden request and desire to withdraw his pleas. The
contents were largely repetitive of the assertions made in the November 2018 letter. This
time, however, defendant also alleged the existence of an alibi witness, and he accused
defense counsel of “constitutionally inadequate representation” for, inter alia, failing to
“investigate and produce alibi witnesses” and failing to “explore and present evidence on
diminished capacity.”
Motion Rulings and Sentencing
       On May 14, 2019, the trial court heard defendant’s motions, denied them, and then
proceeded with sentencing. Pertinent transcript excerpts from the motion hearing are as
follows:

              “[THE COURT:] You say your lawyer failed to adhere to your
       request[s], which you believe are your constitutional rights. [¶] What
       requests are those?

              “[DEFENDANT]: My full discovery. I had a key—a key witness for
       my alibi. The information—I haven’t been able to get in contact with him.
       I know his last name is Mr. Martinez. During the time of the incident, I
       was in his house.

              “THE COURT: You are on videotape, sir, at the hospital.

               “[DEFENDANT]: That’s allegedly. [¶] Even the security officers,
       they don’t even positively identify me as the person carrying whatever they
       say. [¶] That, and I want an expert, an identity expert so they can show—
       like, there’s a lot of people that can resemble my height, my weight, even
       my appearance. Not literally my face structure and everything, but the
       camera’s distorted. I seen the picture when the detectives came to me, but
       it is not me.

              “THE COURT: [Addressing defense counsel] Did you see his
       declaration? [¶] Did you want to respond to any of these [statements],
       [counsel]?


                                              9.
       “[DEFENSE COUNSEL]: It is true he hasn’t received all of his
discovery. I did send some discovery over to him. Not every piece of
discovery has been sent. I know I had delivered over 500 pages of
discovery. The extensive part of discovery, which the gang packet, which I
did not provide to him, but I believe all the relevant police reports were
turned over to him.

       “THE COURT: About the shooting and the home invasion robbery?

       “[DEFENSE COUNSEL]: They were.

       “[DEFENDANT]: It was a poor report. It don’t even mention my
name or anything about, like, how they are linking me. All they say is by a
picture and the registration.

      “THE COURT: Tell me about the alibi witness. [¶] What were your
thoughts there?

      “[DEFENSE COUNSEL]: Well, it didn’t turn up to be fruitful. We
went and looked for them.

       “[DEFENDANT]: I didn’t talk to them.

       “THE COURT: Sir, I’ll give you a chance to respond, but please don’t
interrupt him.

        “[DEFENSE COUNSEL]: It appeared that the evidence was somewhat
overwhelming as to the identification as to [defendant]. We weren’t able to
flesh out any of the information about the alibi witness. [¶] And actually,
the alibi witness was brought to my attention, I believe, afterwards.

       “THE COURT: After the plea?

       “[DEFENSE COUNSEL]: I believe so.

       “THE COURT: What did you want to say, [defendant]?

       “[DEFENSE COUNSEL]: I may be incorrect, but I think that was the
indication.

       “[DEFENDANT]: After the plea, that was like the last thing we talked
about. I didn’t even—we didn’t talk after that. Like—like you sent your
investigator a couple of times, but that was it. [¶] He wasn’t really trying to
hear me out. He was just like oh, no, it cost too much to do this or do that.



                                      10.
             “THE COURT: You also declare that he deceived you as to additional
       charges that were not—

              “[DEFENDANT]: Yeah, well, the DA, when they were reading out
       our charges, like she tacked on a different charge. My co-defendant
       pointed it out.”
       We omit the exchange regarding the alleged “different charge” for two reasons.
First, defendant has abandoned the issue by not raising it in his appellate briefs. (See
People v. Stanley (1995) 10 Cal.4th 764, 793; Behr v. Redmond (2011) 193 Cal.App.4th
517, 538 [failure to brief an issue on appeal “constitutes a waiver or abandonment of the
issue”].) Second, the allegation is wholly unsupported by the record.
       The hearing continued with the trial court stating its recollection of certain events:

              “THE COURT: I remember exactly what happened. It was the first
       day of trial. We were going to be picking a jury, and I made a comment that
       the case ought to settle, and that is when all three defendants went into the
       room together with all three defense lawyers and just sat down for two
       hours—two-plus hours, and followed up on the Court’s recommendation as
       to a proposed resolution …. [I]t could have gone very bad for [defendant],
       as well as the other co-defendants, and the fact that they have a possibility
       of parole now was a major win I would say or a major benefit for the
       defense in this case and quite frankly, I don’t think a jury would have ever
       have provided to the defendant, had the matter gone to trial. [¶] I agree
       with you, [defense counsel]. I thought the evidence from what I saw was
       overwhelming. They got the defendant on video dropping the body off at
       the hospital.

               “[DEFENSE COUNSEL]: I felt there was enough compelling evidence
       in [assessing] the risk of going to trial. And I informed [defendant] of that
       in our conversations being very frank when it is a co-defendant matter like
       this, and the offers are made in package or in concert together with all the
       defendants, many times, when all three defendants were in the room talking
       to the attorneys, we try to answer as many of the questions that they have
       before ever even providing any advice of what we think.

               “I remember during that conversation that we gave—I felt we gave
       all three defendants the best possible opportunities to ask any questions
       they want to of ourselves and tried to answer them as honestly as possible.




                                             11.
             “THE COURT: All right. Anything else you want to tell me,
       [defendant]?

              “[DEFENDANT]: Well, just I don’t see how you guys can place me at
       the hospital. Like, you guys are sure that it is me when people, like the
       security guards and the witness, don’t even point me out.

              “THE COURT: All right. The Marsden motion is denied, as well as
       the motion to withdraw the plea is denied. [¶] Let’s get everybody else in
       here and we’ll proceed with sentencing.”
       Defendant was sentenced according to the terms of the plea agreement. The trial
court imposed a prison sentence of 25 years to life for the conviction of first degree
murder. Concurrent sentences of 15 years to life were imposed for the four convictions
of attempted premeditated murder. A concurrent two-year sentence (the mitigated term)
was imposed for the conviction in VCF356923A. Punishment for the enhancements was
stayed.
       On or about June 17, 2019, defendant filed a handwritten notice of appeal. In
November 2019, this court granted permission for defendant to belatedly request a
certificate of probable cause from the trial court. In December 2019, the trial court
granted defendant’s request for a certificate of probable cause.
                                      DISCUSSION
I.     Motion to Withdraw Pleas
       “When a criminal defendant enters a guilty plea, the trial court is required to
ensure that the plea is knowing and voluntary.” (People v. Cross (2015) 61 Cal.4th 164,
170.) The defendant “must understand the nature of the charges, elements of offenses,
pleas and defenses which may be available and punishment which may be expected
before a trial judge accepts his waiver and plea.” (People v. Hunt (1985) 174 Cal.App.3d
95, 103.) When those requirements are met, “pleas resulting from a bargain should not
be set aside lightly and finality of proceedings should be encouraged.” (Ibid.)




                                            12.
       The withdrawal of a guilty or no contest plea requires a showing of good cause,
which must be demonstrated by clear and convincing evidence. (§ 1018; People v. Cruz
(1974) 12 Cal.3d 562, 566; People v. Waters (1975) 52 Cal.App.3d 323, 328.) “‘Good
cause’ means mistake, ignorance, fraud, duress or any other factor that overcomes the
exercise of free judgment.” (People v. Ravaux (2006) 142 Cal.App.4th 914, 917.) “The
defendant must also show prejudice in that he or she would not have accepted the plea
bargain had it not been for the mistake.” (People v. Breslin (2012) 205 Cal.App.4th
1409, 1416; accord, In re Alvernaz (1992) 2 Cal.4th 924, 934 [where deficient
representation is alleged, defendant must show “a reasonable probability that, but for
counsel’s incompetence, [he/she] would not have pleaded guilty and would have insisted
on proceeding to trial”].)
       “A plea may not be withdrawn simply because the defendant has changed his
mind.” (People v. Nance (1991) 1 Cal.App.4th 1453, 1456.) “The fact that [the
defendant] may have been persuaded, or was reluctant, to accept the plea is not sufficient
to warrant the plea being withdrawn.” (People v. Ravaux, supra, 142 Cal.App.4th at p.
919.) Likewise, “[p]ostplea apprehension regarding the anticipated sentence, even if it
occurs well before sentencing, is not sufficient to compel the exercise of judicial
discretion to permit withdrawal of the plea.” (People v. Hunt, supra, 174 Cal.App.3d at
p. 104.)
       “When a defendant is represented by counsel, the grant or denial of an application
to withdraw a plea is purely within the discretion of the trial court after consideration of
all factors necessary to bring about a just result.” (People v. Shaw (1998) 64 Cal.App.4th
492, 495–496.) On appeal, the ruling “will be upheld unless there is a clear showing of
abuse of discretion.” (Id. at p. 496; accord, People v. Fairbank (1997) 16 Cal.4th 1223,
1254.) “Moreover, a reviewing court must adopt the trial court’s factual findings if
substantial evidence supports them.” (Fairbank, at p. 1254.) “We neither reweigh the



                                             13.
evidence nor reevaluate the credibility of witnesses.” (People v. Jennings (2010) 50
Cal.4th 616, 638.)
       Defendant argues his motion should have been granted on the basis of his claimed
alibi and because he pleaded no contest “without having reviewed all of the discovery in
the case.” Regarding the alibi, defense counsel represented that the issue was not even
raised until after the no contest plea had been entered. Defendant did not deny this. He
merely alleged that “[a]fter the plea,” the purported alibi “was like the last thing we
talked about.”
       The People observe defendant was necessarily aware of the alleged alibi when he
pleaded no contest. The change of plea occurred on the first day of trial, yet defendant
had apparently kept the information to himself during the four years since his arrest. We
further note the alibi was not mentioned in defendant’s handwritten letter of
November 28, 2018, which was filed on the original sentencing date. It was not until
May 2019, more than eight months after he had pleaded no contest, that defendant raised
the issue in connection with his request to withdraw the plea.
       “[I]n determining the facts, the trial court is not bound by uncontradicted
statements of the defendant.” (People v. Hunt, supra, 174 Cal.App.3d at p. 103.) The
trial court may “take into account the defendant’s credibility and his interest in the
outcome of the proceedings.” (People v. Ravaux, supra, 142 Cal.App.4th at p. 918.) The
denial of defendant’s motion implies a credibility determination and a finding that no
mistake, ignorance, or any other factor relating to the supposed alibi affected defendant’s
decision to accept the plea offer. The record adequately supports those implied findings.
       Furthermore, defendant failed to allege the required element of prejudice. (Cf.
Hill v. Lockhart (1985) 474 U.S. 52, 53 [“petitioner failed to allege the kind of prejudice
from the allegedly incompetent advice of counsel that would have entitled him to a
hearing”], 58 [“we believe that requiring a showing of ‘prejudice’ from defendants who
seek to challenge the validity of their guilty pleas on the ground of ineffective assistance

                                             14.
of counsel will serve the fundamental interest in the finality of guilty pleas”].) By failing
to make any showing that he “would not have accepted the plea bargain had it not been
for” factors related to the alibi, defendant did not carry his burden to present “clear and
convincing evidence” of good cause for the withdrawal of his plea. (People v. Breslin,
supra, 205 Cal.App.4th at p. 1416.)
       Defendant fares no better with his discovery argument. First, the discovery claim
contradicted his representations at the change of plea hearing. He had answered “Yes”
when the trial court asked, “[H]ave you had enough time to talk to your lawyer and are
you satisfied with [his] services?” Second, defendant has still not alleged or explained
how the receipt of his “full discovery” would have changed his decision to accept the
plea bargain.
       Defendant attended the preliminary hearing and was willing to enter into the plea
agreement with the knowledge of the evidence presented therein. Nothing in the record
suggests the discovery disclosed by the People, which was itemized and listed in the
People’s trial brief, contained exculpatory information. In his motion papers, defendant
complained, “I have yet to see my full discovery and know for a fact that any victim’s or
eye witness positive [sic] point me as the suspect.” However, the People never claimed
to have such definitive proof.
       The law enforcement witnesses at the preliminary hearing conceded (1) the
hospital security guard did not positively identify defendant from the photographic lineup
and (2) the surveillance footage only depicted someone whose “size and stature was
consistent with [defendant].” Defendant acknowledged this during the motion hearing
and indicated he was shown the surveillance video at or near the time of his arrest.
       Again, the no contest plea was entered on the first day of trial. Defendant had
been in custody awaiting trial for approximately four years. It is reasonable to infer that
if defendant had questions or concerns regarding the strength of the People’s case, he
would have raised them before changing his plea. But when the trial court asked if he

                                             15.
was afforded enough time to consult with his lawyer and was satisfied with counsel’s
performance, he responded affirmatively. We thus conclude the motion was
appropriately denied.
II.      Marsden Motion
         A.     Standard of Review
         “The denial of a Marsden motion is reviewed on appeal for an abuse of
discretion.” (People v. Loya (2016) 1 Cal.App.5th 932, 944.) If the motion was
erroneously denied, we apply the harmless error test described in Chapman v. California
(1967) 386 U.S. 18. (Loya, at p. 945.) “Under that standard, we must ask whether the
denial was harmless beyond a reasonable doubt.” (Ibid.; see People v. Winn (2020) 44
Cal.App.5th 859, 871 [trial court’s erroneous denial of Marsden motion without
conducting a further inquiry held “harmless beyond a reasonable doubt” because
evidence of appellant’s guilt was “overwhelming”]; People v. Knight (2015) 239
Cal.App.4th 1, 9 [“Marsden does not establish a rule of per se reversible error”].)
         B.     Law and Analysis

                 “‘“‘“When a defendant seeks to discharge appointed counsel and
         substitute another attorney, and asserts inadequate representation, the trial
         court must permit the defendant to explain the basis of his contention and to
         relate specific instances of the attorney’s inadequate performance.”’”’
         [Citations.] ‘“[S]ubstitution is a matter of judicial discretion. Denial of the
         motion is not an abuse of discretion unless the defendant has shown that a
         failure to replace the appointed attorney would ‘substantially impair’ the
         defendant’s right to assistance of counsel.” [Citations.]’” (People v.
         Valdez (2004) 32 Cal.4th 73, 95.)
         “[A] Marsden hearing is not a full-blown adversarial proceeding, but an informal
hearing in which the court ascertains the nature of the defendant’s allegations regarding
the defects in counsel’s representation and decides whether the allegations have sufficient
substance to warrant counsel’s replacement.” (People v. Hines (1997) 15 Cal.4th 997,
1025.)



                                              16.
       Defendant again relies on his claimed alibi and the discovery issue. Regarding the
alibi, criminal defense attorneys have a duty to make reasonable investigations into
potentially exculpatory evidence. (In re Edward S. (2009) 173 Cal.App.4th 387, 407.)
The investigative efforts need not be exhaustive and the threshold for effective assistance
will depend on various factors such as the strength of the prosecution’s case. (Strickland
v. Washington (1984) 466 U.S. 668, 680-681; see In re Andrews (2002) 28 Cal.4th 1234,
1254, 1256-1257.)
       “The reasonableness of counsel’s actions may be determined or substantially
influenced by the defendant’s own statements or actions. Counsel’s actions are usually
based, quite properly, on informed strategic choices made by the defendant and on
information supplied by the defendant. In particular, what investigation decisions are
reasonable depends critically on such information.” (Strickland v. Washington, supra,
466 U.S. at p. 691.)
       The trial court satisfied its procedural obligations by allowing defendant to state
his complaints and questioning defense counsel regarding the same. (People v. Smith
(1993) 6 Cal.4th 684, 696.) “To the extent there was a credibility question between
defendant and counsel at the hearing, the court was ‘entitled to accept counsel’s
explanation.’” (Ibid.) Relevant considerations included the fact defendant waited four
years to allege the existence of an alibi witness and inexplicably withheld the information
from defense counsel until after his acceptance of the plea bargain. Even then, defendant
could only identify the witness as “Mr. Martinez.” Defense counsel represented that he
investigated the alibi and was unable to substantiate it. Under the circumstances, it was
within the trial court’s discretion to accept counsel’s explanation and conclude deficient
performance had not been shown.
       With regard to the discovery issue, we again note the contradiction between
defendant’s statements during the change of plea proceedings and the complaints he
made three months later. As of the morning of trial, defendant had raised no concerns

                                            17.
regarding counsel’s furnishing of discovery material. He affirmatively stated his
satisfaction with counsel’s performance prior to changing his plea. Therefore, despite the
attorney’s concession that defendant had not received all of the available discovery, the
record supports the implied finding there was no irreparable breakdown in the
attorney/client relationship and defendant was attempting to manufacture grounds for the
withdrawal of his plea. (See People v. Smith, supra, 6 Cal.4th at p. 696 [“a defendant
may not force the substitution of counsel by his own conduct that manufactures a
conflict”].)
       Even assuming deficient performance was shown based on the discovery issue,
any error in denying the Marsden motion was harmless. As noted, the Marsden claim
was first asserted on the original sentencing date. Sentencing was then postponed until
the Marsden motion and the motion to withdraw the pleas were both ruled upon.
Pursuant to our earlier discussion, the discovery issue did not establish good cause to
grant the motion to withdraw. Had the Marsden motion been granted, the role of
substitute counsel would have been limited to the sentencing phase. Because defendant
was sentenced according to the plea agreement, it is clear beyond a reasonable doubt that
the outcome of the case would have been the same.
                                     DISPOSITION
       The judgment is affirmed.


                                                                                  PEÑA, J.
WE CONCUR:



FRANSON, Acting P. J.



SMITH, J.


                                            18.